                                                Case 2:18-cv-01476-APG-EJY Document 46 Filed 05/05/20 Page 1 of 2



                                      1 Michael J. McCue
                                        Nevada Bar No.: 6055
                                      2 Meng Zhong
                                        Nevada Bar No.: 12145
                                      3 Lewis Roca Rothgerber Christie LLP
                                        3993 Howard Hughes Pkwy., Suite 600
                                      4 Las Vegas, NV 89169
                                        Tel.: (702) 949-8200
                                      5 E-mail: mmccue@lrrc.com
                                        E-mail: mzhong@lrrc.com
                                      6
                                        Attorneys for Defendants Richmeetbeautiful Holding Ltd.
                                      7 dba RichMeetBeautiful.com, Digisec Media Limited, and Sigurd Vedal

                                      8
                                                                      UNITED STATES DISTRICT COURT
                                      9                                    DISTRICT OF NEVADA

                                     10 REFLEX MEDIA, INC., a Nevada corporation;               Case No.: 2:18-cv-01476-APG-GWF
                                        and CLOVER8 INVESTMENTS PTD.LTD., a
                                     11 Singapore corporation,
3993 Howard Hughes Pkwy, Suite 600




                                     12            Plaintiffs,                                   STIPULATION AND ORDER FOR
                                                                                                 EXTENSION OF TIME TO ANSWER
                                     13 v.                                                       FIRST AMENDED COMPLAINT
Las Vegas, NV 89169-5996




                                     14 RICHMEETBEAUTIFUL HOLDING LTD., a                        (SIXTH REQUEST)
                                        Maltese corporation; d/b/a
                                     15 RichMeetBeautiful.com; DIGISEC MEDIA
                                        LIMITED, a Maltese corporation; SIGURD
                                     16 VEDAL, a Norwegian individual and DOES 1-
                                        10, inclusive,
                                     17
                                                Defendants.
                                     18

                                     19

                                     20            Defendants Richmeetbeautiful Holding Ltd. dba RichMeetBeautiful.com, Digisec Media

                                     21 Limited, and Sigurd Vedal (collectively, “Defendants”) and Plaintiffs Reflex Media, Inc. and

                                     22 Clover8 Investments Ptd. Ltd. (collectively, “Plaintiffs”) hereby stipulate to extend the time for

                                     23 Defendants to answer the First Amended Complaint to May 18, 2020.

                                     24            On April 20, 2020, this Court entered its order resolving a previously filed Motion to

                                     25 Dismiss. Under Rule 12, Defendants’ deadline to answer is May 4, 2020. Undersigned counsel

                                     26 for Defendants requested a two week extension as a professional courtesy to allow him

                                     27 additional time to discuss the status of the case with his clients, who are foreign companies or

                                     28 individuals. Plaintiff’s counsel agreed to the extension. While this is the sixth extension overall,

                                                                                          1
                                          111148693.1
                                                Case 2:18-cv-01476-APG-EJY Document 46 Filed 05/05/20 Page 2 of 2



                                      1 it is only the first extension sought after the Court resolved the Motion to Dismiss.

                                      2            IT IS SO AGREED AND STIPULATED:

                                      3

                                      4 DATED this 4th day of May, 2020.                      DATED this 4th day of May, 2020.
                                      5 LEWIS ROCA                                            SMITH WASHBURN, LLP
                                        ROTHGERBER CHRISTIE LLP
                                      6

                                      7 By: /s/ Meng Zhong                                    By:    /s/ Mark L. Smith
                                        Michael J. McCue                                      Mark L. Smith
                                      8 Meng Zhong                                            Jacob L. Fonnesbeck
                                        3993 Howard Hughes Parkway, Suite 600                 6871 Eastern Avenue, Suite 101
                                      9 Las Vegas, NV 89169-5996                              Las Vegas, NV 89119
                                        E-mail: mmccue@lrrc.com                               E-mail: msmith@smithwashburn.com
                                     10 E-mail: mzhong@lrrc.com                               E-mail: jfonnesbeck@smithwashburn.com
                                     11 Attorneys for Defendants Richmeetbeautiful            Attorneys for Plaintiffs Reflex Media, Inc. and
                                        Holding Ltd. dba RichMeetBeautiful.com,               Clover8 Investments Ptd. Ltd
3993 Howard Hughes Pkwy, Suite 600




                                     12 Digisec Media Limited, and Sigurd Vedal

                                     13
Las Vegas, NV 89169-5996




                                     14                                               ORDER

                                     15            IT IS HEREBY ORDERED, ADJUDGED AND DECREED to extend the deadline in

                                     16 which Defendants have to file an Answer to Plaintiff’s First Amended Complaint until May 18,

                                     17 2020.

                                     18
                                                                                       IT IS SO ORDERED:
                                     19

                                     20                                                ______________________________________
                                                                                       UNITED STATES MAGISTRATE JUDGE
                                     21
                                                                                       DATED: May 5, 2020
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                          2
                                          111148693.1
